This cause is pending before the court on the report and recommendation of the Board of Commissioners on Grievances and Discipline. On May 9, 2006, respondent filed letters of recommendation with the court. Whereas the document does not consist of a list of citations to additional authorities as permitted by S.Ct.Prae.R. IX(7) and is not otherwise permitted under the Rules of Practice as a filing after completion of merit briefing,
It is ordered by the court, sua sponte, that the document is stricken.